IN THE
                           TENTH COURT OF APPEALS




                                  No. 10-20-00117-CR

                        IN RE WILLIAM CHARLES WEBB



                                  Original Proceeding



                            MEMORANDUM OPINION


       William Charles Webb has filed a petition for writ of mandamus in which he

argues that his sentence is illegal and seeks an order requiring the trial court correct it.

       The Court of Criminal Appeals and this Court have recognized that “the exclusive

post-conviction remedy in final felony convictions in Texas courts is through a writ of

habeas corpus pursuant to [Code of Criminal Procedure article] 11.07.” Olivo v. State, 918
S.W.2d 519, 525 n.8 (Tex. Crim. App. 1996); see TEX. CODE CRIM. PROC. ANN. art. 11.07; Ex

parte Mendenhall, 209 S.W.3d 260, 261 (Tex. App.—Waco 2006, no pet.). Moreover, only

the Court of Criminal Appeals has jurisdiction to grant post-conviction habeas corpus in
felony cases. See Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist.,

910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig. proceeding); Ater v. Eighth Court of

Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding). We are therefore

without jurisdiction to consider Webb’s petition for writ of mandamus.

       Accordingly, Webb’s petition is dismissed for want of jurisdiction.




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition dismissed
Opinion delivered and filed April 8, 2020
[OT06]




In re Webb                                                                              Page 2